956 F.2d 268
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Willie C. BOYD, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-1829.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1992.

Before KEITH and SILER, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Willie C. Boyd appeals a district court order affirming the Secretary's denial of social security disability and Supplemental Security Income (SSI) benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Counsel for both parties have waived oral argument.


2
Boyd filed an application for social security disability and SSI benefits with the Secretary, alleging that he suffered from disabling back pain.   Following a hearing, the administrative law judge (ALJ) determined that Boyd was not disabled because he had the residual functional capacity to perform a significant number of jobs in the regional and national economy.   The Appeals Council affirmed the ALJ's determination.   Boyd then filed a complaint seeking judicial review of the Secretary's decision.   The district court determined that the Secretary's decision was supported by substantial evidence and granted summary judgment for the defendant.   Boyd has filed a timely appeal.


3
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


4
Accordingly, we affirm the judgment for the reasons set forth in the district court's opinion filed on May 31, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.